Case 1:16-cv-03311-ELH Document 125-16 Filed 11/25/20 Page 1 of 3




                      EXHIBIT 16
         Case 1:16-cv-03311-ELH Document 125-16 Filed 11/25/20 Page 2 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT COURT OF MARYLAND

MARYLAND SHALL ISSUE, INC., et al., *

         Plaintiffs,                           *

         v.                                    *          Civil Case No. 16-cv-3311-ELH

LAWRENCE HOGAN, et al.,                        *

         Defendants.                           *

*        *      *       *      *   *   *    *   *   *   *                   *     *       *
                            DECLARATION OF MARY SCANLAN

         I, Mary Scanlan, under penalty of perjury, declare and state:

         1.     I am an executive associate in the Office of the Attorney General of

Maryland. I am over the age of 18 and am competent to testify, upon personal knowledge,

to the matters stated below.

         2.     Attached as Exhibit 3 to Defendants’ Memorandum in Support of Motion for

Summary Judgment is a true and correct copy of Testimony of Daniel W. Webster in

Support of H.B. 294.

         3.     Attached as Exhibit 4 to Defendants’ Memorandum in Support of Motion for

Summary Judgment is a true and correct copy of U.S. General Accounting Office, Firearms

Purchased from Federal Firearm Licensees Using Bogus Identification, GAO-01-427

(2001).

         4.     Attached as Exhibit 5 to Defendants’ Memorandum in Support of Motion for

Summary Judgment is a true and correct copy of Testimony of James W. Johnson (Mar. 1,

2013).
         Case 1:16-cv-03311-ELH Document 125-16 Filed 11/25/20 Page 3 of 3



         5.    Attached as Exhibit 6 to Defendants’ Memorandum in Support of Motion for

Summary Judgment is a true and correct copy of Testimony of Anthony W. Batts (Feb. 6,

2013).


I declare and affirm under penalty of perjury that the foregoing is true and correct to the
best of my knowledge, information, and belief.




       11/23/2020
Date: ________________                   _____________________________________
                                         Mary Scanlan




                                            2
